Citation Nr: 1644102	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-06 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to September 18, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active service from May 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Following the hearing, the record was held open for 30 days to allow the Veteran to submit additional evidence.

The Board previously remanded the case for additional development in January 2016.  The remand instructed the Agency of Original Jurisdiction (AOJ) to schedule a VA examination for TDIU and to obtain outstanding medical records.   The remand instructed the AOJ to issue a SSOC following the requested development.  Pursuant to the remand, the RO obtained private medical records and VA examinations.  An April 2016 rating decision granted a TDIU from September 18, 2012.  As the award of TDIU did not satisfy the appeal in full, the issue of entitlement to a TDIU, prior to September 18, 2012, remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The RO issued a Supplemental Statement of the Case in January 2016, which considered the following issues:  entitlement to an increased rating for coronary artery disease; entitlement to an increased rating for PTSD; entitlement to an increased rating for diabetes mellitus; entitlement to an increased rating for lumbar spine degenerative disc disease; entitlement to increased ratings for right and left lower extremity radiculopathy; entitlement to an increased rating for shrapnel wound of the left chest and entitlement to an increased rating for a surgery scar associated with lumbar spine degenerative disc disease.  The January 2016 Supplemental Statement of the Case did not address the issue of entitlement to TDIU prior to September 18, 2012.  

A February 2011 rating decision granted service connection for diabetes mellitus and assigned a 20 percent disability rating.  The Veteran did not submit a timely notice of disagreement to the February 2011 rating decision.  A March 2012 rating decision granted service connection for lumbar spine degenerative disc disease, left and right lower extremity radiculopathy, shrapnel wound of the left side of the chest, and surgery scar secondary to lumbar spine degenerative disc disease and also assigned a 60 percent rating for coronary artery disease.  In May 2012, the Veteran submitted a notice of disagreement as to the denial of entitlement to TDIU.  He did not express disagreement with the other claims adjudicated in the March 2012 rating decision.  The April 2016 rating decision granted a 50 percent rating for service-connected PTSD.  A notice of disagreement with the April 2016 rating decision has not been received.

The increased rating claims addressed in the January 2016 SSOC have not been properly perfected for appeal and are therefore not before the Board at this time. There is no notice of disagreement or statement of the case (SOC) with regard to those claims.  In no case will a SSOC be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the SOC.  38 C.F.R. 
§ 19.31(a) (2015). 

FINDING OF FACT

An April 2016 rating decision awarded a TDIU from September 18, 2012, the day after the Veteran last worked full-time.

CONCLUSION OF LAW

The grant of a TDIU from September 18, 2012 is a full grant of the benefits sought, and there remains no case or controversy with respect to the claim for TDIU.  
38 U.S.C.A. § 7105  (West 2014).




REASONS AND BASES FOR FINDING AND CONCLUSION 

The Veteran perfected an appeal with respect to a claim of entitlement to TDIU. In a January 2013 claim for TDIU, the Veteran indicated that he last worked full-time on September 17, 2012.  A September 2016 rating decision granted entitlement to a TDIU from September 18, 2012, the day after his last day of work.  The Veteran is precluded by law from receiving a TDIU for the period prior to September 18, 2012, as he was employed in more than marginal employment prior to that time.  See 38 C.F.R. § 4.16.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105.  Under the circumstances of this case, there remains no case or controversy, and the appeal must be dismissed.


ORDER

The appeal is dismissed



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


